IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-80,269-01


EX PARTE JUAN SALINAS IV, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR2007-135-1 IN THE 207TH DISTRICT COURT

FROM COMAL COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
possession of a controlled substance and sentenced to imprisonment for two and five years.  He did
not appeal his convictions.
	Applicant contends that he was not credited with 9½ weeks he spent in a state jail felony
facility.  His two-year sentence has discharged, and he does not raise collateral consequences. 
Accordingly, his claims relating to this conviction are dismissed.  Tex. Code Crim. Proc art. 11.07,
§ 3(c).  Applicant's five-year sentence has not discharged, but his claims relating to this conviction
are without merit and accordingly are denied.  This application is dismissed in part and denied in
part.  

Filed: October 23, 2013
Do not publish